                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                 CIVIL MINUTES—GENERAL

 Case No.      8:19-CV-00265-FMO (SHK)                                Date: June 26, 2019
 Title: Roberto Saucedo Perez v. City of Santa Ana



Present: The Honorable Shashi H. Kewalramani, United States Magistrate Judge


                  J. Lopez                                              Not Reported
               Deputy Clerk                                            Court Reporter


    Attorney(s) Present for Plaintiff(s):                  Attorney(s) Present for Defendant(s):
               None Present                                             None Present


Proceedings (IN CHAMBERS): ORDER TO SHOW CAUSE


       On May 21, 2019 the Court denied Plaintiff’s Request to re-file his February 11, 2019
Complaint, but allowed Plaintiff an additional 30 days to file to a First Amended Complaint
(“FAC”) and to complete his Summons AO-440 Form for his FAC. Electronic Case Filing
Number (“ECF No.”) 6, Order. Plaintiff’s FAC and Summons were due on or before June 20,
2019. Id. To date, Plaintiff has not filed his FAC and Summons as ordered nor has he requested
an extension of time to do so.

         Accordingly, on or before July 10, 2019, Plaintiff is ordered to either: (a) advise the Court
that he does not desire to pursue this action; (b) if Plaintiff does desire to pursue this action,
show good cause in writing, if any exists, why Plaintiff has not timely filed his FAC and Summons
and why the Court should not recommend that this action be dismissed for failure to prosecute
and comply with the Court’s prior order; or (c) file a FAC and Summons. Plaintiff is warned that
if he fails to do either of the provided options, the Court will deem such failure a further violation
of a Court order and further evidence of a lack of prosecution on Plaintiff’s part, which will result
in the dismissal of the case under Federal Rule of Civil Procedure 41(b) and Local Rule 41-1.

        IT IS SO ORDERED.




 Page 1 of 1                       CIVIL MINUTES—GENERAL                    Initials of Deputy Clerk JLO
